Citation Nr: 0632577	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  98-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for the cause of the veteran's death.  In an 
August 2000 decision, the Board denied the appeal.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in a June 2001 Order, the 
Court, on unopposed motions, vacated and remanded the Board 
decision.  The Board remanded the case to the RO in May 2002, 
for a requested Travel Board hearing.

The RO notified the appellant in a March 2004 letter to her 
last known address that a hearing had been scheduled for 
April 12, 2004.  The claims file notes that the appellant 
failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  Neither the 
appellant nor her representative has requested rescheduling 
of the hearing.  See 38 C.F.R. § 20.702(d) (2006).

In July 2004, the Board remanded the case for additional 
development in order to comply with 38 C.F.R. § 3.311 (2006).  
However, at present, the Board will have to again remand the 
case for additional development due to the Appeals Management 
Center's (AMC) failure to comply with the July 2004 Board 
remand requests, pursuant to Stegall v. West, 11 Vet. App. 
268 (1998). 

Therefore, the appeal is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  In this 
respect, as the Board finds that the remand instructions 
included in the July 2004 remand were not fully undertaken as 
mandated by law, pursuant to Stegall, 11 Vet. App. 268, the 
case will be remanded once again for the previously requested 
development, which specifically includes that the veteran's 
documentation of record be forwarded to the Under Secretary 
for Health pursuant to 38 C.F.R. § 3.311.

The appellant argues that the veteran was exposed to low 
level radiation while performing his military duties in 
nuclear assembly/disassembly in Ft. Sill, Oklahoma, and that 
he developed non-Hodgkin's lymphoma from this exposure.  The 
service medical records are negative for any suggestion of 
non-Hodgkin's lymphoma.  In February 1994, the veteran 
presented with an enlarged lymph nodule in the neck, 
diagnosed as non-Hodgkin's lymphoma, Stage IV, at 
presentation.

The Certificate of Death shows the immediate cause of death 
as pneumonia, due to or as a consequence of bone marrow 
failure.  Non-Hodgkin's lymphoma is listed as other 
significant condition contributing to death.

According to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  As 
in this case, for claims involving radiation exposure not 
based on atmospheric nuclear weapons test participation or on 
the occupation of Hiroshima or Nagasaki, a request will be 
made for any available records concerning the veteran's 
exposure to radiation.  These records normally include but 
may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), service 
medical records, and other records, which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The claims file includes medical records, form DD-214, 
service medical records, and service personnel records. DD-
214 and DA 20 personnel records show that the veteran 
underwent a training course in Nuclear Project ASB in 
December 1965.  A Record of Assignments shows assignment as 
an assembler from May 1966, gunner from July 1966, and 
assistant gunner from January 1967 through October 1967, 
attached to Btry B 2d Bn 36th Arty, Ft. Sill, Oklahoma.

Beginning in 1996, the RO sent requests for verification of 
exposure, and for a DD Form 1141, to the National Personnel 
Records Center (NPRC), and in 1997 to the US Army Ionizing 
Radiation and Dosimetry Center, Redstone, Alabama; to the 
Nuclear Defense Agency/Defense Special Weapons Agency/Nuclear 
Test Personnel Review in Virginia; and to US Army Medical 
Command (Prov) Ft. Sam Houston, Texas (Sam Houston).  
Responses indicated that the veteran's radiation exposure 
could not be verified.

In October 1998, a letter from the US Army Center for Health 
Promotion and Preventive Medicine (USACHPPM) informed the RO 
that it had reviewed the prior September 1997 response from 
Sam Houston, and determined it to be incomplete.  It 
requested additional information on the veteran which was 
provided by the RO.

In a final response, dated in May 2000, USACHPPM noted that 
it had forwarded the request for exposure verification to its 
Health Physics Program at USACHPPM, for investigation.  
Investigation found no record of the veteran's enrollment in 
an exposure-monitoring program in the Army, and that his 
record of assignments and DD-214 did not support the 
possibility of occupational exposure to radiation during 
military service.  

USACHPPM could not, however, confirm or rule out that 
undocumented exposures may have occurred during military 
service.  The Board notes that this would include while the 
veteran served at Ft. Sill in and around December 1965 and 
underwent a training course in Nuclear Project ASB.

The Board notes that the USACHPPM report provided no specific 
discussion of the relevance, if any, of the veteran's Nuclear 
Project ASB training, and subsequent assignment as an 
"assembler".  

Pursuant to the Board's July 2004 remand, the RO requested a 
copy of the veteran's DD 1141 and records of exposure to 
radiation from the NPRC.  The NPRC responded in September 
2004 that the requested documents were not a matter of 
record.  

Despite this negative response, there is no indication that 
any effort was made to reconstruct an exposure record for his 
Unit, to rule out any other radiation exposures as requested 
by the Board.  

Furthermore, there is no indication that the AMC considered 
forwarding the veteran's documents that were of record to 
VA's Under Secretary for Health for preparation of a dose 
estimate to the extent feasible, as required.

The Board reiterates from the July 2004 remand that, under 
the circumstances, the case must be remanded for compliance 
with 38 C.F.R. § 3.311(a).  Additional attempts should be 
made to request a dose estimate for the veteran's Unit from 
the appropriate agency pursuant to 38 C.F.R. § 
3.311(a)(2)(iii).  Duties associated with the veteran's 
assignments as assembler and gunner should be identified, and 
the RO should request that the agency attempt to reconstruct 
exposure records for the veteran's Unit as noted in the Form 
DA 20.  If the AMC/RO is unsuccessful in obtaining these 
records, it should document its attempts and then refer the 
veteran's claim to the Under Secretary for Health for further 
consideration.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO/AMC should request that the 
appellant identify and/or submit any 
pertinent evidence in her possession 
regarding her claim pursuant to 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

2.  The RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  This should 
include request(s) to all appropriate 
agencies to reconstruct exposure records 
for the veteran's unit as noted in his 
Form DA 20.  If the RO/AMC is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so advise the 
appellant and her representative and 
request them to provide the outstanding 
evidence.

3.  The RO/AMC should ensure that all 
likely sources that may possess radiation 
exposure information of the veteran or 
his unit have been contacted.  38 C.F.R. 
§ 3.311(a)(2)(iii).  Additionally, the 
available research as to the greatest 
possible radiation exposure, if any, for 
'assembler' and gunner personnel should 
be sought.  The entire range, including 
the highest level of exposure found for 
such personnel should be provided.

4.  Thereafter, the RO/AMC should forward 
the veteran's records to VA's Under 
Secretary for Health for preparation of a 
dose estimate in accordance with 
38 C.F.R. § 3.311(a)(2)(iii).

5.  Then, the RO/AMC should ensure that 
all development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Then, the RO/AMC 
should readjudicate the claim of 
entitlement to service connection for 
cause of the veteran's death as a result 
of exposure to ionizing radiation based 
on a de novo review of all pertinent 
evidence.  See Stegall.

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


